DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3-10, and 12-21 of the amended claim set received 9/28/2021 are pending.  Claims 2 and 11 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Allowable Subject Matter
Claims 1, 3-10, and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Keller (US 6,516,263) discloses in Fig. 2, a method for controlling fuel flow to an aircraft engine (a gas turbine engine) during start, the method comprising:

monitoring, following light-off of the engine, at least one operating parameter of the engine (in order to detect speed droop shutdown/flame-out, an operating parameter necessarily must be monitored; within Keller at least engine speed is monitored where speed droop, i.e. a reduction in engine speed, is correlated to a flameout), the at least one operating parameter monitored while fuel is caused to be injected into the combustor (the monitoring occurring during engine operation which requires fuel be injected into the combustor of the engine);
detecting, based on the at least one operating parameter, occurrence of flameout (speed droop shutdown, read col. 2, l. 51) in the aircraft engine following light-off of the aircraft engine (see Fig. 2, monitoring at ‘SPEED DROOP SHUTDOWN’ occurs after engine startup where ignition occurs); and
in response to detecting occurrence of flameout in the aircraft engine following light-off of the aircraft engine, (see figure), increasing the minimum fuel flow limit (read col. 2, ll. 49-52) from the initial value (minimum fuel schedule) to a first value (minimum fuel schedule + offset) to obtain an adjusted first fuel schedule (new minimum fuel 
Keller does not explicitly the first fuel schedule to achieve light-off, as an open loop fuel schedule, a closed loop fuel schedule to maintain a target acceleration, or increasing the minimum fuel flow limit from the initial value to a first value to obtain an adjusted open loop fuel schedule.  Keller also fails to distinguish a fuel schedule for light-off from the fuel schedule for acceleration following light-off.
Loft (US 3,520,133) discloses an open loop fuel schedule to obtain light-off (20 of Fig. 1; read col. 5, l. 56-col. 6, l. 10) and a closed loop fuel schedule to maintain a target acceleration following light-off (18 of Fig. 1; read col. 6, ll. 11-25).  It would have been obvious to have modified Keller to include the open loop fuel schedule to obtain light-off and the closed loop fuel schedule for acceleration following light-off as taught by Loft in order to provide flexible control which allows simultaneous control by an event-sequenced open loop start-up control, along with a number of constraining closed loop controls which prevent damage to the engine (Loft col. 6, ll. 68-73).
The combination above fails to teach that it is the open-loop fuel schedule which is adjusted in response to an occurrence of flameout.  Keller discloses adjusting a fuel schedule but does not differentiate a light-off fuel schedule from an acceleration fuel schedule.  Keller further teaches that the flame-out is monitored and detected following startup where light-off would occur (see Keller Fig. 2).  Loft teaches a light-off fuel schedule and an acceleration fuel schedule following light-off.  It would be obvious to one of ordinary skill in the art to have adjusted the fuel schedule for the engine operation in which the flame-out has been detected, i.e. the fuel schedule following 
Claims 10 and 19 are each an apparatus which are programmed to perform the process of claim 1 and are allowable by the same reasoning.
Claims 3-9, 12-18, and 20-21 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/                                                               /GERALD L SUNG/                                                                          Primary Examiner, Art Unit 3741                                                                                                               Examiner, Art Unit 3741